Citation Nr: 1024152	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  04-25 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected dyshidrotic eczema of the feet.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for posttraumatic 
stress disorder ("PTSD"). 

4.  Entitlement to service connection for hypertension, to 
include as a result of herbicide exposure and as secondary to 
PTSD.

5.  Entitlement to service connection for calluses of the 
feet.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and friends

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 
1971.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from rating decisions issued in 
February 2004, January 2006 and August 2006 by the Department 
of Veterans Affairs ("VA") Regional Office ("RO") in 
Cleveland, Ohio, which denied the aforementioned claims.  

In December 2004, the Veteran testified before a Decision 
Review Officer at the Cleveland RO.  A transcript of that 
proceeding has been associated with the claims file.

The issues of entitlement to service connection for PTSD, 
hypertension, and calluses are addressed in the REMAND 
portion of the decision below, and are REMANDED to the RO via 
the Appeals Management Center ("AMC"), in Washington, DC.  
VA will notify the Veteran if additional action is required 
on his part.


FINDINGS OF FACT

1.  The Veteran's current dyshidrotic eczema of the feet is 
manifested by symptoms covering only 5 percent of the entire 
body, 0 percent of exposed areas, and no requirement for 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressant drugs required for a total duration 
of less than six weeks during the previous 12-month period.  

2.  The medical evidence of record does not demonstrate that 
the Veteran has a current diagnosis of tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for dyshidrotic eczema of the feet are not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.14, 
4.118, Diagnostic Code (DC) 7806 (2009).

2.  Tinnitus was neither incurred in, nor aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 4.87 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

        a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) ( 2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), however, (regarding the 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim), was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini, effective 
May 30, 2008). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of 
particular importance, in Dingess/Hartman, the Court held 
that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  

By a letter dated April 2003, the Veteran was advised of the 
information necessary to substantiate his claim for increased 
evaluation for dyshidrotic eczema of the feet, which 
indicated that he should provide evidence showing that his 
eczema had increased in severity.  The letter provided notice 
of the types of evidence, both lay and medical, that could be 
submitted in support of a claim for an increased rating, and 
it advised him of what VA would do to assist him in obtaining 
evidence.    

With regard to the Veteran's tinnitus claim, VA essentially 
satisfied the notification requirements of the VCAA by means 
of an April 2006 letter.  The RO informed the Veteran of the 
types of evidence needed in order to substantiate this claim 
and the division of responsibility between the appellant and 
VA for obtaining the required evidence.  38 U.S.C.A. 
§5103(a); 38 C.F.R. § 3.159(b).

The Board notes that the Veteran was given appropriate notice 
according to Dingess in a letter dated March 2006.  

        b.) Duty to Assist

The Board concludes that VA's duty to assist has been 
satisfied.  The claims folder contains the Veteran's service 
treatment records, as well as his post-service private 
treatment records.  Additionally, the claims file contains 
the Veteran's statements in support of his claims.  The 
Veteran has not referenced any outstanding records that he 
wanted VA to obtain or that he felt were relevant to his 
claim that have not already been associated with the claims 
folder.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

In this case, the Veteran was afforded VA examinations for 
his claim of entitlement to service connection for 
dyshidrotic eczema of the feet in November 2003 and July 
2006.  In addition, during a September 2008 examination of 
the Veteran's feet for a claim of entitlement to individual 
unemployability ("TDIU"), the examiner also observed and 
commented on the severity of his dyshidrotic eczema.  There 
is no objective evidence indicating that there has been a 
material change in the severity of his disorder since the 
last VA examination.  See 38 C.F.R. § 3.327(a) (2009).  The 
duty to assist does not require that a claim be remanded 
solely due to the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  These 
VA examination reports are thorough, consistent, and, as will 
discussed in greater detail below, show that the Veteran's 
dyshidrotic eczema does not meet the criteria for an 
increased disability rating.  The examinations in this case 
are thus adequate upon which to base a decision.

The Board further observes that the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.

Here, the Board has determined that an examination is not 
warranted for the Veteran's tinnitus claim, as there is no 
competent lay or medical evidence of record to show that he 
had been diagnosed with the disorder and, indeed, that any 
such condition is associated with his service. 

The Board is cognizant that there are instances in which lay 
testimony can serve to establish an association between 
service and the claimed disability for the purpose of 
satisfying the criteria of McLendon.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).   For example, a lay 
person may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions, such as a 
dislocated shoulder, and his or her lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  However, as will be discussed in greater detail 
below, the Board finds that, despite the Veteran's 
contentions that he began to suffer from tinnitus during 
service, the fact remains that he does not have a current 
diagnosis of tinnitus, and was not diagnosed with the 
disorder at anytime during or since active duty service.  As 
there is no other competent evidence suggesting any 
association with service, the Board finds that an examination 
for his claim of entitlement to service connection for 
tinnitus under the criteria set forth in McLendon is not 
warranted.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).
 
II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr 
v. Nicholson, 21 Vet. App. 303, 308 (2007).


A.	 Entitlement to an evaluation in excess of 10 percent 
for service-connected dyshidrotic eczema of the feet

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue, and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 
(2009).

The evaluation of the same disability under various 
diagnoses, known as "pyramiding," is generally to be 
avoided.  38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

As an initial matter, the Board notes that dyshidrotic eczema 
is not specifically listed in the rating schedule.  
Accordingly, the Veteran's service-connected skin disorder 
has been evaluated analogous to dermatitis or eczema under 
Diagnostic Code 7806.  Under this provision, disability is 
evaluated as follows: less than 5 percent of the entire body 
or less than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 12-month 
period (0 percent); at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period (10 percent); 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period (30 percent); and more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period (60 percent).  38 C.F.R. § 4.118, DC 7806 (2009).

In November 2003, pursuant to his claim of entitlement to an 
increased disability evaluation for his skin disease, the 
Veteran was afforded a VA examination.  The examiner 
specifically noted that the complete claims folder had been 
reviewed.  The Veteran said that he had symptoms of the 
disorder throughout the year, regardless of the weather.  
Upon examination, it was noted that the Veteran's symptoms 
were limited to both feet, and included erythema, cracking, 
and some scaliness and peeling.  There was no evidence of any 
scaring, and no history of malignant of benign neoplasms of 
the skin.  The examiner thus concluded that 6 percent of the 
body surface was affected.  The diagnoses were tinea pedis 
and dermatitis/eczema of both feet.  

In July 2006, the Veteran was afforded a second VA 
examination, pursuant to his assertion that his bilateral 
foot disorder was worse than the previous examiners had 
concluded.  During the 2006 evaluation, the Veteran told the 
examiner that his disease had been progressing over time.  He 
also said that, although he had previously used an over-the-
counter ointment, he was not using any medication to treat 
the disorder at that time, including no oral or topical 
agents, and had not been treated in the previous 12 months.  
The examiner further reported that, per the Veteran's 
request, he telephoned the Veteran's podiatrist, Dr. Jennifer 
Stevens, who confirmed that the Veteran had last been seen in 
her office in March 2005, at which time, she had applied an 
ointment to the feet.  Upon examination, the examiner 
observed that there were some areas of hyperpigmentation of 
the plantar surfaces of both feet, with the left being 
greater than the right.  There was no scaring or 
disfigurement noted.  The examiner found that 0 percent of 
exposed skin (to include the head, face, hands and neck) was 
affected.  Less than 5 percent of the entire body was 
affected.  The diagnosis was dyshidrotic eczema of the feet.

In September 2008, the Veteran was afforded a third VA 
examination for his skin disorder.  The examiner noted that 
the complete claims folder had been reviewed.  The Veteran 
told the examiner that the disease was continuing to 
progress, but the symptoms remained the same.  He said that, 
during the course of the previous 12 months, his treatment 
included a topical medication called Umecta.  There was no 
evidence, however, that the Veteran had been required to use 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs.  Upon examination, the clinician 
found that 0 percent of the exposed portion of the body was 
affected, and 5 percent of the entire body was affected.  No 
scaring or disfigurement was noted.  The diagnosis was 
dyshidrotic eczema of the plantar surfaces of both feet.   

In addition to the VA examination reports, the claims folder 
also contains private treatment records from Dr. J.S., dated 
July 1999 through June 2003.  However, these records do not 
show that the Veteran was treated for his dyshidrotic eczema, 
and there are no subsequent treatment reports of record for 
the condition.  As noted above, however, during the July 2006 
VA examination, the examiner spoke with Dr. J.S., who 
confirmed that she had last treated the Veteran for the 
condition in March 2005, using a topical gel.  

Based on a complete review of the evidence of record, the 
Board concludes that an increased disability rating for the 
Veteran's dyshidrotic eczema is not warranted.  

As noted above, in order to warrant the next higher 
disability rating of 30 percent under DC 7806, there must be 
a finding that 20 to 40 percent of the entire body, or 20 to 
40 percent of exposed areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required to treat the disorder for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R. § 4.118, DC 7806.  In this 
case, there is no medical evidence to show that more than 5 
percent of the Veteran's total body is affected by his skin 
disease.  There is also no medical evidence to show that he 
has ever been prescribed systemic therapy to treat the 
condition.  As such, a higher rating is not warranted under 
DC 7806.  

The Board has also considered whether a higher disability 
rating is warranted under another diagnosis code.  Although 
the Board notes that, during the November 2003 VA 
examination, the Veteran was diagnosed with tinea pedis, in 
addition to eczema, during the subsequent examinations, the 
diagnosis was only dyshidrotic eczema.  There was no evidence 
of benign or malignant neoplasms, thus, DCs 7818 or 7819 are 
not for application.  There was also no evidence of any 
scarring or disfigurement during any of the examinations.  
Therefore, DCs 7801 through 7805, which pertain to scars, are 
not for application.  

The Board has also considered the potential application of 
various other provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, there is no evidence that the Veteran 
has been hospitalized for his skin disorder, and the 
September 2008 TDIU examination concluded that his 
dyshidrotic eczema did not affect physical or sedentary 
employment beyond that contemplated by the rating schedule.  
Thus, the Board finds that the requirements for referral for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  The September 
2008 VA examiner's opinion also negates any further 
discussion of the principles set forth in Rice v. Shinseki, 
22 Vet. App. 447 (2009).  

Finally, the Board has also considered whether the Veteran, 
during the pendency of this appeal, has ever been entitled to 
"staged" ratings for his service-connected dyshidrotic 
eczema.  See Hart, supra.  However, the Board finds that at 
no time have the symptoms from his disorder been more 
disabling than the current 10 percent rating under DC 7806.

In summary, the Board concludes that the preponderance of the 
evidence is against granting the Veteran's claim for an 
increased disability rating.  The "benefit-of-the-doubt" 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application, as there is not an approximate balance of 
evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

B.	 Service connection for tinnitus 

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The Veteran contends that he had tinnitus as a result of 
noise exposure or acoustic trauma during service.  
Specifically, he claims that, as a result of the noise from 
bombing and incoming fire, he has ringing in his ears.

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in such cases shall be 
recorded in full.

The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat 
veteran to establish service connection with lay testimony 
alone.  Rather, the statute relaxes the evidentiary 
requirements for proving certain events alleged to have 
occurred during service when there is no official record.  It 
cannot be used to etiologically link the alleged service 
event to a current disability.  Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).  

As noted above, the Veteran's DD 214 does not indicate combat 
service.  Accordingly, the question becomes whether he 
developed tinnitus as a result of some other incident of 
service.

A review of the Veteran's service treatment records shows no 
evidence of a hearing disorder either during service or at 
separation.  Indeed, the Veteran's June 1969 pre-induction 
examination revealed hearing within normal limits, and no 
indication of tinnitus.  On the accompanying medical history 
report, however, he noted that his usual occupation was as a 
factory worker, which suggests the possibility of pre-service 
noise exposure.  Nonetheless, he indicated that he did not 
then, and had never had any hearing problems.  His April 1971 
service separation medical examination also indicated normal 
findings for his hearing.  

Post-service records are also negative for any complaints of 
tinnitus or a hearing disorder.  In this regard, the Board 
notes that, during a VA examination in June 1972, just over a 
year following his separation from service, his ears were 
found to be normal and there was no evidence of a hearing 
disorder.  Also of record are medical assessments from 
General Electric, the Veteran's former employer.  While these 
reports, dated November 1971 through May 2001, reveal that 
the Veteran was diagnosed with a high frequency hearing loss, 
there is no evidence to show that he had tinnitus.  In fact, 
there are several hearing history questionnaires of record, 
including from another former employer, Examplar, in which 
the Veteran specifically denied ever having experienced 
ringing in his ears or tinnitus.  While some of these records 
are undated, there are two records, dated March 1990 and 
March 1991, respectively, in which the Veteran indicated 
that, although he was exposed to acoustic trauma in service 
in the form of noise from bombing in Vietnam, he denied ever 
having experienced ringing in his ears.  
 
In addition, there is no evidence that the Veteran currently 
has a diagnosis of tinnitus.  Of record are private audiology 
reports dated in 2005.  According to those records, the 
Veteran specifically denied tinnitus.  

Based on a review of the complete claims folder, the Board 
concludes that the evidence of record is against granting the 
Veteran's claim of entitlement to service connection for 
tinnitus.  As noted above, the threshold requirement for 
service connection to be granted is competent medical 
evidence of the current existence of the claimed disorder.  
See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In this case, there is no 
medical evidence of record demonstrating that the Veteran has 
a current diagnosis of tinnitus.  Moreover, as noted above, 
there is no medical evidence to show that he complained of, 
or was diagnosed with tinnitus during service, or at any time 
during the period shortly after service.  

The Board also notes that a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  As previously stated, the 
Veteran's  employment records show that he specifically 
denied having tinnitus as late as 1991, some 20 years after 
service.  The amount of time that passed following service 
without any documented complaints of the claimed disorder is 
evidence that weighs against the Veteran's claim.

In addition to the medical evidence of record, the Board has 
also considered the Veteran's lay statements that he has 
tinnitus as a result of service.  The Court has repeatedly 
held that a veteran is competent to describe symptoms of 
which he or she has first-hand knowledge.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds 
that tinnitus, and its associated symptoms, is the type of 
condition that the Veteran is competent to describe.  See 
Barr v Nicholson, 21 Vet. App. 303 (2007); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995).  However, competency 
must be distinguished from weight and credibility, which are 
factual determinations, going to the probative value of the 
evidence, for the adjudicator.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  In light of the fact that the reports 
offered by the Veteran in an effort to obtain disability 
benefits are clearly contrary to his previous statements, in 
which he denied tinnitus for more than 20 years after 
service, the Board also finds that there is no credible 
evidence of a continuity of symptomatology since service.

In summary, the Board finds that the credible and competent 
evidence establishes that the Veteran did not sustain a 
hearing disorder in service, and that he does not have a 
current diagnosis of tinnitus.  In arriving at the decision 
to deny the claim, the Board has considered the applicability 
of the "benefit-of-the-doubt" rule enunciated in 38 
U.S.C.A. § 5107(b).  However, as there is not an approximate 
balance of evidence, that rule is not applicable in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected dyshidrotic eczema of the feet is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Service connection for PTSD

Service connection for PTSD in particular specifically 
requires (1) medical evidence establishing a diagnosis of the 
disability, (2) credible supporting evidence that the claimed 
in-service stressor actually occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (2009). 

During a VA examination in November 2003, the Veteran 
reported several symptoms, including nightmares and 
difficulty sleeping.  He denied irritability, outbursts of 
anger, or difficulty concentrating.  The VA examiner 
concluded that, while he did exhibit some symptoms of PTSD, 
he did not meet the full diagnostic criteria for the 
disorder.  Although the Veteran also reported feelings of 
depression, the examiner further concluded that he did not 
meet the criteria for a diagnosis of major depressive 
disorder.

Subsequently, however, in January 2005, the Veteran underwent 
a private psychiatric evaluation.  According to the report of 
that examination, the examiner diagnosed, on Axis I, severe 
and prolonged PTSD.  

Further, the Board acknowledges that the Veteran has made 
several claims related to his asserted PTSD stressors.  
First, he states that, following the injury of a cousin by a 
land mind, he (the Veteran) went to visit him in the 
hospital, where he witnessed many patients with dismembered 
limbs.  He said that he also suffered guilt about the injury 
of his cousin, and felt that, if he had not given him a 
driver's license, he would have never been injured.  Finally, 
he states that, after visiting his cousin in the hospital, he 
came to an area where "all of the soldiers were killed," 
and if he had been 10 minutes earlier, he would have been 
there.  See stressor statement, July 2003.  No attempt 
appears to have been made to verify the Veteran's purported 
in-service stressors.  

Based on this evidentiary posture, the Board believes that a 
remand of the Veteran's PTSD claim is necessary.  
Specifically, on remand, an attempt should be made to 
corroborate the Veteran's purported stressors.  If his 
stressors are corroborated, he should then be accorded a 
pertinent VA examination to determine whether he does in fact 
have PTSD as a result of solely any verified stressors.  

Service connection for hypertension, to include as a result 
of herbicide exposure and as secondary to PTSD

The Veteran contends that he has had hypertension ever since 
service and has been on continuous medication.  He further 
asserts that the condition is related to PTSD.  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
adjudication of this claim.

As an initial matter, as noted above, the Veteran does not 
have a current diagnosis of PTSD according to the DSM-IV.  In 
November 2003, he was afforded a VA examination pursuant to 
his claim of entitlement to service connection for PTSD.  The 
examiner concluded that, although the Veteran had 
hypertension, he did not have a current psychiatric disorder.  
However, the examiner did not offer an opinion as to whether 
the Veteran's current hypertension was directly caused by, or 
was otherwise related to active duty service.

The Court has held that once VA undertakes the effort to 
provide an examination for a service connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As a result, the Board concludes that 
another examination is necessary to obtain an opinion as to 
whether the Veteran's current hypertension is related to 
service on a direct or presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  

In addition, the VCAA states that VA has a duty to assist 
claimants in substantiating their claims.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  This includes the duty to assist the claimant in 
obtaining evidence necessary to substantiate his or her 
claim.  As it appears that the Veteran sought treatment from 
several private providers, but the last private treatment 
reports of record regarding his treatment or diagnosis of 
hypertension are dated January 2008, it appears that the 
claims folder may not contain the Veteran's most recent 
private treatment records.  Accordingly, an effort to obtain 
those records must be made.

Service connection for calluses of the feet

The Veteran claims that his current calluses of the feet 
developed during active duty service while in basic training.  
See VA Form 4138, October 2006.  

In this regard, as noted above, the Court has held that a 
Veteran is competent to report symptoms observable to the 
naked eye, and his or her lay testimony as to a continuity of 
symptomatology can satisfy the requirements of McLendon.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  In this case, 
despite the fact that there is no evidence in the Veteran's 
service treatment records that he developed calluses during 
service, the Board finds that calluses are the type of 
disorder that the Veteran, as a lay person, is competent to 
describe.  See Barr, 21 Vet. App. 303 (2007); see also 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno v. 
Brown, 6 Vet. App. 465 (1994).  Furthermore, the Veteran has 
claimed continuity of  symptomatology, and there is no reason 
to doubt the Veteran's credibility as to his reports.  

As noted above, the Court has held that, once VA undertakes 
the effort to provide an examination for a service connection 
claim, even if not statutorily- obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided.  Barr at 311.  
Because the Board may not rely on its own unsubstantiated 
medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), it must rely on an informed medical opinion in 
order to adjudicate a claim.  

In this case, although a review of the record shows that, in 
September 2008, the Veteran underwent an examination of his 
feet pursuant to a claim of entitlement to TDIU, and the VA 
examiner noted that he had calluses on both feet, the 
examiner was not asked to opine as to whether his calluses 
were the result of active duty service.  Nonetheless, the 
Veteran's claim was denied by the RO in an August 2006 rating 
decision based in part on a finding that the September 2008 
examiner did not find that the Veteran's calluses were the 
result of, or were otherwise related to service.  

Accordingly, the Board finds that there are additional 
questions that must be addressed, and that a remand for an 
another examination and etiological opinion to determine the 
nature and etiology of his current calluses of the feet is 
therefore in order.  Barr at 311.   

Moreover, as noted above, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate his 
or her claim.  During the Veteran's December 2004 RO hearing, 
he reported that he had obtained treatment for his feet from 
several private providers, and was receiving his then-current 
treatment from his podiatrist, Dr. J.S.  However, it appears 
that the most recent treatment records from Dr. J.S. are 
dated June 2003.  Accordingly, an effort should be undertaken 
to obtain the Veteran's treatment records from Dr. J.S. since 
June 2003.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and ask him to identity any non-VA health 
care providers that have treated him for 
his PTSD, hypertension, and calluses since 
January 2008.  [The Board is particularly 
interested in records of callus treatment 
that the Veteran may have received from 
Dr. Jennifer Stevens since June 2003.]  
After securing the necessary releases, the 
RO should attempt to obtain these records.  
Any negative reply should be specifically 
noted.  

2.  Contact the Veteran and ask him to 
provide as specific information as 
possible regarding his purported 
in-service stressors.  Specifically, he 
should provide dates, his military unit(s) 
and duty assignment(s), pertinent 
locations, and the names of fellow service 
person(s) involved, with respect to each 
claimed stressor.  He should also be asked 
to provide any corroborative evidence he 
may have, or be able to obtain, of the 
existence of such a stressor(s).  

3.  Based on information contained in the 
claims folder, as well as any evidence 
received pursuant to paragraph 2 of this 
Remand, ask the United States Army and 
Joint Services Records Research Center 
(JSRRC) to provide information to 
corroborate the Veteran's claimed 
in-service stressors.  The JSRRC's 
response should be included in the claims 
folder.  If the JSRRC is not asked for 
stressor verification, the reason(s) for 
not asking for stressor verification 
(e.g., insufficient information for 
stressor verification) should be 
documented in the Veteran's claims folder.  

4.  If and only if a verified or 
corroborated stressor is established, then 
schedule the Veteran for a VA examination 
to determine whether he meets the 
diagnostic criteria for PTSD, based on the 
verified or corroborated stressor(s).  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  
Complete rationale should be given for all 
opinions provided.  

5.  Also, schedule the Veteran for an 
appropriate examination to determine the 
etiology of his current hypertension.  The 
complete claims folder and a copy of this 
REMAND must be made available to the 
clinician for review in conjunction with 
the examination, and the clinician should 
specifically indicate that it has been 
reviewed.  The examiner should elicit from 
the Veteran a history of his hypertension 
treatment and symptomatology, and must 
note that, in addition to the medical 
evidence of record, the Veteran's lay 
statements have been taken into account.  
Any and all tests deemed necessary should 
be performed.  

If a current diagnosis of hypertension is 
warranted, the examiner should indicate 
whether it is at least as likely as not 
(i.e., whether there is at least a 
50 percent probability) that such disorder 
is related to service (including his 
presumed in-service exposure to herbicide) 
or is caused or aggravated by any 
diagnosed psychiatric condition.  The 
examiner should provide a complete 
rationale for all conclusions reached, and 
should discuss those findings in relation 
to the pertinent evidence of record.

The examiner should note that the term 
"at least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weighs 
against the claim.

If, for any reason, the clinician is 
unable to offer an opinion without 
resorting to speculation, this should be 
noted and thoroughly explained in the 
report, along with a complete, medical 
rationale for such conclusion.

6.  Also, schedule the Veteran for an 
appropriate examination to determine the 
etiology of the calluses of the feet.  The 
complete claims folder and a copy of this 
REMAND must be made available to the 
clinician for review in conjunction with 
the examination, and the clinician should 
specifically indicate that it has been 
reviewed.  The examiner should elicit from 
the Veteran a history of the onset of his 
calluses, as well as subsequent 
symptomatology and treatment, and the 
examiner must note that, in addition to 
the medical evidence of record, the 
Veteran's lay statements have been taken 
into account.  Any and all tests deemed 
necessary should be performed.  

If a current diagnosis of calluses of the 
feet is warranted, the examiner should 
indicate whether it is at least as likely 
as not (i.e., whether there is at least a 
50 percent probability) that such disorder 
is related to service.  The examiner 
should provide a complete rationale for 
all conclusions reached, and should 
discuss those findings in relation to the 
pertinent evidence of record.

The examiner should note that the term 
"at least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weighs 
against the claim.

If, for any reason, the clinician is 
unable to offer an opinion without 
resorting to speculation, this should be 
noted and thoroughly explained in the 
report, along with a complete, medical 
rationale for such conclusion.

7.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
reports to ensure that they are responsive 
to and in compliance with the directives 
of this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

8.  Then, the readjudicate the issues of 
entitlement to service connection for 
PTSD; entitlement to service connection 
for hypertension, to include as a result 
of herbicide exposure and as secondary to 
PTSD; and entitlement to service 
connection for calluses of the feet.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case ("SSOC") and afforded the 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if necessary, for further appellate 
process.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


